UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7796



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT JAMES MURPHY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Dis-
trict Judge. (CR-93-68, CA-97-397-2)


Submitted:   April 15, 1998                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert James Murphy, Appellant Pro Se. Sandra Jane Hairston, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert James Murphy seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998) and his motion for reconsideration of that order.    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.        See

United States v. Murphy, Nos. CR-93-68; CA-97-397-2 (M.D.N.C. Sept.

15, 1998; Oct. 19, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2